Exhibit 10-hh

 

Written Description of

MEMC Electronic Materials, Inc. Cash Incentive Plan

Covering Executive Officers

 

1. General

 

MEMC Electronic Materials, Inc. (“MEMC” or the “Company”) maintains a cash
incentive plan that covers the Chief Executive Officer and the Company’s other
executive officers. The plan is non-contractual. Under current practice, the
Compensation and Nominating Committee (the “Committee”) makes annual and/or
semi-annual cash awards under the plan to executive officers to recognize and
reward individual and corporate performance. For each participant, the Committee
establishes target and maximum bonus levels that are defined as a percentage of
the participant’s base salary. The Company maintains the right to terminate or
amend the cash incentive plan at any time.

 

2. Chief Executive Officer

 

For the Chief Executive Officer, the Committee establishes a number of
performance objectives that may include Company financial performance, strategic
objectives, individual performance objectives and the achievement of the
executive officers and management employees reporting to the Chief Executive
Officer. These objectives are separately weighted and are generally determined
and evaluated by the Committee on an annual basis. Based on the achievement
against these performance objectives, the Chief Executive Officer is entitled to
receive a cash award on an annual basis.

 

3. Other Executive Officers

 

For the Company’s other executive officers, the Chief Executive Officer
establishes a number of quarterly, semi-annual and/or annual performance
objectives that may include Company financial performance, along with a number
of individual performance and financial objectives applicable to each executive
officer’s functional area. These objectives are reviewed and approved by the
Committee on a quarterly, semi-annual or annual basis. These objectives are
separately weighted and generally evaluated by the Committee on a quarterly or
semi-annual basis. Based on the achievement against these performance
objectives, the executive officers are entitled to receive cash awards on a
semi-annual or annual basis.